Citation Nr: 1440877	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-50 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for residuals of a right wrist fracture and degenerative joint disease, to include whether a separate rating may be established for degenerative joint disease.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.  The appellant is the surviving spouse of the Veteran and has been recognized as the substitute appellant in this case.  The Veteran died in February 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the January 2008 decision granted a separate 10 percent rating for degenerative joint disease of the right wrist effective from March 27, 2007.  At that time a 30 percent rating for residuals of a right wrist fracture was also assigned effective October 1, 1999.  The Veteran expressed disagreement with the ratings for his right wrist disability in January 2008.  In a June 2009 rating decision, the RO found the January 2008 rating decision was clearly and unmistakably erroneous in granting a separate rating, but granted an increased 40 percent rating for the combined residuals of a right wrist fracture and degenerative joint disease disability.

In correspondence dated in July 2012 the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  Entitlement to TDIU is a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the claim for TDIU must be addressed as part of the issue on appeal.  



REMAND

In a December 2009 VA Form 9, Appeal to Board of Veterans' Appeals, provided prior to his death, the Veteran requested a Board hearing.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  The appellant should be scheduled for a hearing.  Because a substitute claimant takes the position of the original claimant at the time of that claimant's death, the request for hearing remains outstanding.

A review also reveals that pertinent evidence was added to the appellate record since the supplemental statement of the case without waiver of AOJ consideration.  The Board further notes that in June 2012, the Veteran had identified treatment he received from D.I.G., M.D., in October 2011.  There is no indication those treatment records have been obtained, nor is there any indication that all pertinent VA treatment records have been associated with the appellate record.  Records show the Veteran died in February 201e before he was able to attend a scheduled VA examination.  Therefore, the Board finds additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a hearing before a Veterans Law Judge at the RO and notify her of the date, time, and place of the hearing.  

2.  Request that the appellant identify or provide copies of any pertinent treatment the Veteran received for his right wrist disability prior to his death, to include any pertinent records associated with his final illness.  

3.  Obtain all pertinent non-VA medical records, including the reports of the October 2011 treatment provided by D.I.G., M.D.  Associate them with the claims file.

4.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

5.  Request a VA medical opinion based upon a review of the appellate records as to the severity of the Veteran's service-connected residuals of a right wrist fracture and degenerative joint disease.  The examiner must address whether the evidence indicates his hand was fixed in supination or hyperpronation as a result of bone fusion, and address the extent to which the service-connected disability had resulted in a marked interference with employment or made the Veteran unable to secure or follow substantially gainful employment.  If the Veteran is found to have been capable of work, the examiner should state what type of work and what accommodations would have been necessary due to the service-connected disability. 

6.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

